FILED: NEW YORK COUNTY CLERK 02/11/2019 08:19 PM                                                                                                                                             INDEX NO. 656141/2018
                 Case 1:19-cv-08366-VSB Document 2-1 Filed 09/10/19 Page
NYSCEF DOC. NO. 78                                                       1 of 21
                                                                     RECEIVED  NYSCEF: 02/11/2019




         SUPREME                   COURT               OF THE            STATE                 OF NEW                  YORK
        COUNTY                    OF   NEW YORK



         TARA          JEWELS                 LLC,
                                                                                                                       INDEX            NO.       656141/2018


                                                         Plaintiff,

                                                                                                                                FIRST           AMENDED                       COMPLAINT
         -against-



         JEFFREY                  SHLAKMAN,                           TINA              MORETTI,
         MICHAEL                               LERCHE,                             GOLDSTAR
         JEWELLERY                           LLC,          BRAHMA                        DESIGNS,
         INC.                and                 MONIQUE                           LHUILLIER
         LICENSING,                    LLC,


                                                         Defendants.


                                                                                        ("Plaintiff"
                       Plaintiff,             Tara       Jewels         LLC,                                     or "Tara             Jewels"),             says     by    way      of    First      Amended


        Complaint                 against              Defendants,                 Jeffrey              Shlakman                ("Shlakman"),                      Tina       Moretti             ("Moretti"),


        Michael              Lerche              ("Lerche"),                 Brahma               Designs,               Inc.         ("Brahma"),                   Goldstar             Jewellery               LLC


        ("Goldstar"),                  and       Monique              Lhuillier             Licensing,                 LLC       ("MLL")                (collectively               "Defendants"),                   as


        follows:


                                                                               NATURE                    OF       THE           ACTION

                                                                                                Defendants'
                       1.               This         action        arises         out     of                                 theft      of    Plaintiff's            trade       secrets,         confidential


        and                                   information,                  and         business              opportunities.                 While           Shlakman              and       Moretti             were
                   proprietary


        working             for     Plaintiff,           they       converted                trade           secrets      and        confidential              and        proprietary             information



        relating        to Plaintiff's                 jewelry         business             and        used      the    information               and       trade      secrets         in their       new        roles


        with       Goldstar,            for      the     benefit        of    Goldstar                 and     to the        detriment            of   Tara         Jewels,       to     steal     key      brands


        and     customers               from           Tara        Jewels.          Defendants                   worked          in     a calculated                manner          to    take       Plaintiff's


        business.




        215734747v2
                                                                                                              1 of 21
FILED: NEW YORK COUNTY CLERK 02/11/2019 08:19 PM                                                                                                                                               INDEX NO. 656141/2018
                 Case 1:19-cv-08366-VSB Document 2-1 Filed 09/10/19 Page
NYSCEF DOC. NO. 78                                                       2 of 21
                                                                     RECEIVED  NYSCEF: 02/11/2019




                                                                                                       PARTIES


                         2.             Plaintiff            is a corporation                   duly        organized            and      existing             under         the     laws       of     Delaware


                                                                                                                         46th
         with     its principal              place      of business               located           at 21 West                      Street,        3rd    Floor,            New       York,          NY       10036.



                         3.             Defendant                   Shlakman             is     an      individual              having,            upon          information                   and         belief,          a


         residence              in   California             that     provided           services            to and      on      behalf        of    Plaintiff            in New           York.


                         4.             Brahma              is a company                owned          by    Shlakman              with       an address               of     100     Corporate              Pointe,


         Culver          City,        CA    90230,           through           which          he provided               services           to Tara         Jewels.


                         5.             Defendant                  Moretti       is an individual                  having,          upon       information                   and     belief,         a residence


         at     165     Hillcrest          Avenue,            Summit,            New          Jersey        07901.


                         6.             Defendant                  Lerche       is an individual                   having,         upon        information                   and     belief,      a residence


         in the        State         of New         York.


                         7.             Defendant                  Goldstar        is a corporation                    duly       organized              and      existing            under          the     laws       of


        New           York       with      its    principal            place      of    business            located           at 20       W 37TH               Street,        7th     Floor       New           York,


        NY        10018.


                         8.             Defendant                  MLL        is a California                limited          liability        company                with         a principal             place        of


        business              located       at 4533           Pacific          Blvd.,         Los      Angeles,          California             90058.


                                                                                FACTUALBACKGROUND

                         9.             Tara        Jewels           is an importer                 and     wholesaler              of    diamond               and         gemstone           jewelry               with


         substantial             experience            selling,          designing,             and       manufacturing                   goods          and     merchandise                   under         license


        from          others.


                         10.            Tara        Jewels           is a single         member              LLC       that      is owned            by    Tara             Jewels       Holdings,               Inc.


                         11.            Tara        Jewels           Holdings,           Inc.        is a wholly              owned           subsidiary               of     Tara      Jewels             Limited,


        which          is a publically               traded           company            in    India.




                                                                                                               2

                                                                                                          2 of 21
FILED: NEW YORK COUNTY CLERK 02/11/2019 08:19 PM                                                                                                                                                              INDEX NO. 656141/2018
                 Case 1:19-cv-08366-VSB Document 2-1 Filed 09/10/19 Page
NYSCEF DOC. NO. 78                                                       3 of 21
                                                                     RECEIVED  NYSCEF: 02/11/2019




                                                                                                                                                                                         Jewels'
                       12.             Shlakman                    worked           for     Tara          Jewels          through           Brahma                from      Tara                             incorporation


        in    2006      until        September,                    2018,         focusing             heavily          on product                     development                 and          sales.


                       13.             Shlakman                    was          engaged             by     Tara      Jewels,              through              Brahma,             to     serve         Tara         Jewels           as


        President             and     was         in     charge            of     developing                jewelry             lines          for      both      the     Monique                Lhuillier              and      Zac


        Posen         brands.


                                                                                                                                                                                                    Jewels'
                       14.             As      part          of    his     work           for    Tara          Jewels,           Shlakman                 was       privy         to     Tara                           designs,


        samples,             and      confidential                   fmancial               and          customer            files        and          requirements,                    including              information


        about         specific            customer                 accounts,               customer                product               requirements,                    costs          associated                 with        Tara


        Jewels'                                                                                                       Jewels'
                        products,             pricing              information,                  and       Tara                           profit          margins.


                       15.             Shlakman                    had         intimate           involvement                    with          and      knowledge                 of     the     design             process           of


        both      Monique               Lhuillier                 and       Zac         Posen            brands,          and        worked               under          Tara          Jewels           to     develop           and


        present         the        products             to        customers               such        as Helzberg's                      Diamond                  Shops,          Inc.         ("Helzberg").                     The


        process         to      identify           and            develop          Tara          Jewels            products              for         particular           customers                is        a process           that


        spanned          years        and         cost       millions             of      dollars         to implement                    and          bring       to market.


                       16.             Moretti                worked              for       Tara           Jewels           as       a    Brand               Sales       Manager                 from           2010           until



        September,               2018.


                       17.             Moretti               was         the     brand           manager             for     the         Zac          Posen        and      Monique                 Lhuillier                brands


        and     she     had        developed                 relationships                  with         key     members                 of Monique                   Lhuillier           and      Zac         Posen          while



        working          for       Tara       Jewels.              This         process          spaññcd             years         and         cost       hundreds              of thousands                   of     dollars         to


        implement               and       bring         sales        to market.


                       18.             Moretti                managed               and         was       involved            with         sales         to    Blue       Nile          Inc.     ("Blue             Nile")       and


        Helzberg.             These         are        the        accounts             Moretti            and      Goldstar              are     converting               from           Tara      Jewels.




                                                                                                                      3

                                                                                                                3 of 21
FILED: NEW YORK COUNTY CLERK 02/11/2019 08:19 PM                                                                                                                                                           INDEX NO. 656141/2018
                 Case 1:19-cv-08366-VSB Document 2-1 Filed 09/10/19 Page
NYSCEF DOC. NO. 78                                                       4 of 21
                                                                     RECEIVED  NYSCEF: 02/11/2019




                                                                                                                                                                                        Jewels'
                       19.               As     part          of her     work       for     Tara          Jewels,           Moretti         was         privy      to Tara                                 development



        data,      product            information,                 customer             requirements,                      designs,         samples,             and      confidential                     financial          and


         customer            files,        including             information               about           specific          customer               accounts,             costs          associated             with         Tara


         Jewels'                                                                                                    Jewels'
                        products,              pricing            information,                and         Tara                        profit          margins.


                       20.               Tara        Jewels            creates,          promotes,                and       sells      designer             jewelry             with           distinctive             artistic


         designs.


                       21.               From           its     inception          in     2006,            Tara         Jewels        has       promoted                its    products                extensively                 in


        the      United           States           by         means         of    websites,                magazines,                 flyers,            and      sales            to        consumers             through


         substantial            marketing                contribution                  to the       retailers            and      brands.


                       22.               Due       to     the      quality,         attractiveness,                     and       uniqueness                of    its     high           end        jewelry        designs,


        Tara       Jewels          has       realized            great        fiñancial            success            in    its     sales      of     products            over           the        past      twelve         (12)


        years       in the       United            States         alone,         and      established                 significant              relationships                  with            national         retailers.


                                                                              Jewels'
                       23.               Because                 Tara                               designs,                procedures,                   innovation,                        and       manufacturing


        processes            are      essential               to Tara       Jewels,           it has        instituted              procedures              to maintain                      the     secrecy       of all         of


         its    confidential,                proprietary,                 and     trade         secret           designs,            drawings,              and         product               development                 files.


        For        example,                since        its      inception,              Tara            Jewels            has      used        the       protection                    of     registered              license


        agreements               with         royalties           payable,             registered             trademarks,                   and       copyrighted                  designs.


                       24.              Accordingly,                     to prevent           its designs,                 drawings,              and     product             files          from      being      publicly


        disseminated                  or     used,        Tara         Jewels          uses        its    own       secured            server           where           the      files         are     encrypted              and


        password             protected             under          a secure             firewall.


                       25.               Pricing              formulas           and      merchandising                       expertise             are     limited           to        only        a handful           of    top


        management                    in the       company.




                                                                                                                    4

                                                                                                             4 of 21
FILED: NEW YORK COUNTY CLERK 02/11/2019 08:19 PM                                                                                                                                                       INDEX NO. 656141/2018
                 Case 1:19-cv-08366-VSB Document 2-1 Filed 09/10/19 Page
NYSCEF DOC. NO. 78                                                       5 of 21
                                                                     RECEIVED  NYSCEF: 02/11/2019




                         26.                Tara       Jewels           ensures            that        departing                  employees                  and       consultants               return          all     of      its


         confidential                and      proprietary               information                 and       trade            secrets.


                         27.               Monique              Lhnillier            and          Zac       Posen                are    jewelry              brands           specializing                in     high          end


        jewelry.


                         28.               From        May        2, 2014,           to the          Fall        of     2018,          Tara       Jewels           had      licensing            agreemcñts                  with


                                                                                                                                                                                                                       Jewels'
         Zac      Posen         to design            jewelry            bearing           the     Zac       Posen              brand,         until         defendants             converted             Tara


         data      and       long      term         business            and       products             over       to       Goldstar.


                         29.               Likewise,             from          February              3, 2012,               to    the      Fall        of     2018,         Tara       Jewels          had       licensing


         agreements                 with      MLL         to     design          jewelry           bearing               the      Monique               Lhuillier           brand.


                         30.                On     February              3,      2012,          Tara        Jewels               entered          into        a license             agreement                  with          MLL


         pursuant            to which              MLL        granted            to Tara        Jewels            the       exclusive             right       to use the           trademark              MONIQUE


         LHUILLIER                     in     connection                with       the      design,              manufacture                     and        sale      of    certain         goods          bearing             the


         trademark              MONIQUE                      LHUILLIER                    within           the        United           States,         Canada,             Australia            and    the      European



         Community                  through            the     Distribution                Channel.


                         31.               The       February               3,     2012           Agreement                      defined              the     Distribution                 Channel              as      "those


        retailers         approved                 in advance            and       in writing               by        [MLL]...,                including              pre-approved                better         specialty


         stores      (i.e.      Ben          Bridge,           Long's            Jewelers,             Fink's              Jewelers,           Reeds              Jewelers,          or    any        specialty              store


        that      is an        authorized              Rolex        dealer)           and         better         department                   stores          (i.e.    Saks        Fifth        Avenue,               Neiman


                                                                                                                               Nordstrom)"
         Marcus,           Bergdorf                Goodman,                 Bloomingdales,                        and                                         and      went        on      to    provide              that     the



         only      pre-approved                    retailer       as of the              Effective               Dates           is BlueNile.com.


                         32.               Thereafter,             Tara            Jewels            and          MLL              amended                  the       February             3,     2012           licensing


         agreement.




                                                                                                                       5

                                                                                                              5 of 21
FILED: NEW YORK COUNTY CLERK 02/11/2019 08:19 PM                                                                                                                                                           INDEX NO. 656141/2018
                 Case 1:19-cv-08366-VSB Document 2-1 Filed 09/10/19 Page
NYSCEF DOC. NO. 78                                                       6 of 21
                                                                     RECEIVED  NYSCEF: 02/11/2019




                       33.              On or about                       March           26,      2012,         MLL            and         Tara      Jewels         entered             into      a First         Amended


         to License             Agreement,                    which              amended            the       February                3, 2012         License            Agreement.


                       34.              On or about                       June      4, 2012,             MLL          and       Tara        Jewels         entered          into        a Second               Amendment


         to License             Agreement                    amending                  the     February               3, 2012           License            Agreement                 to allow            for      renewal                of


         the     License         Agreement,                    dated             February               3, 2012,          for       additional             one     (1)     year         terms       upon          the          parties


         mutual        written           agreement.


                       35.              On           or      about              August           16,          2012,           MLL            and       Tara         Jewels              entered            into            a    Third


         Amendment                   to the      License                  Agreement                 amending                  the     February             3, 2012          License             Agreement.


                       36.              On       June              5,     2018,         Tara       Jewels             and       MLL            entered           into       another             license           agreement


         pursuant           to which            MLL            grants             to Tara        Jewels             the       exclusive            right       to use       the      trademark                 MONIQUE


         LHUILLIER                    in connection                       with      the      design,           manufacture                   and      sale       of fine       jewelry            within          the          United


         States       to     brick       and         mortar               and      e-commerce                   retail          stores         operated            under          the       Helzberg              Diamonds


         brand.


                       37.              The          June           5,    2018          License            Agreement                    requires             a thirty          day       notice          of     breach             and



         opportunity             to     cure,         except              for     certain        circumstances                        not      applicable           here.


                       38.              The      June              5, 2018          License              Agreement                   further       provide           that      "[i]n        the     event         either           Ms.


         Moretti           or   Mr.       Shlakman                       are      no      longer          involved               in       a material             manner              with         the     Merchandise,


         [MLL]         may           terminate               this        Agreement                 if    no     reasonably                  acceptable             replacement                    is found              within            a


                                                          time."
         reasonable             period          of


                                                                                       Jewels'
                       39.              As      a result                of Tara                           ability         to use          these       brands,           Tara       Jewels          was         able        to enter


         into      separate          manufacture                        and      supply         agreements                    with        retailers          Helzberg              and      Blue        Nile          to       supply


         designer          jewelry           bearing                the       Monique            Lhuillier                and       Zac      Posen         brands.




                                                                                                                          6

                                                                                                                6 of 21
FILED: NEW YORK COUNTY CLERK 02/11/2019 08:19 PM                                                                                                                                                        INDEX NO. 656141/2018
                 Case 1:19-cv-08366-VSB Document 2-1 Filed 09/10/19 Page
NYSCEF DOC. NO. 78                                                       7 of 21
                                                                     RECEIVED  NYSCEF: 02/11/2019




                        40.               In order           for     Tara       Jewels           to start       a brand            at a retailer,              it takes        approximately                      6 months


        to    one      year      from        the       initial        market          research              to the        first      launch            in    stores.          Thousands              of      designs             are


        researched                 and      made             by      dozens           of        designers.               Productions                    are        done        by        hundreds               of         skilled


         craftspeople                before            the         product           reaches             the        retailer.             This         is     an      expensive,                costly            and         time



        consuming                process            requiring             substantial              financial              resources              and        expenditures.


                        41.               Moretti          worked             intimately              with         the    brands            as a brand               manager             and     Blue        Nile           as she


        was      the     salesperson                 assigned             for    Tara           Jewels         to Blue            Nile.


                       42.                Shlakman,                 in    charge           of     product            development,                      also          served         as    sales         lead         for      Tara


        Jewels         to Helzberg                  and       had        exposure           to both            Zac        Posen           and     Monique                 Lhuiller             brands          because               of


        the    product             development                     work       that     he frequently                     presented.


                       43.                On or about                 August          21,        2018,         Shlakman                provided               a letter        of    resignation                ending            his


                                                                                                               weeks'
        relationship               with       Tara        Jewels,            providing             two                            notice.


                       44.                Similarly,               Moretti           provided               a letter        of      resignation                 in     July        of    2018,        providing                  six


        weeks'
                        notice        to Tara            Jewels.


                       45.                Shlakman                 represented              to     Tara        Jewels           that      he was             leaving          the       company,               along          with


        a designer            in    Hong           Kong,            to open          a business               of    their         own.        Tara          Jewels        now           knows        the       statements


        were        clearly         a blatant            falsehood.


                       46.                After      receiving               these       resignation                 letters,          Tara       Jewels             asked          Shlakman                and       Moretti


        to make          a diligent               search           of their      records              and     to return             to Tara          Jewels           any      and       all    of   its     intellectual



        property          and       propriety             or confidential                   information,                  including              design            images,           financial             information,


        CAD          files,        samples,             stones,           models            and        waxes,            drawings                and        concepts,              customer             contacts               and



        passwords,               style       numbers,                trademarks                 and      registrations,                   and    sku         numbers.




                                                                                                                    7

                                                                                                              7 of 21
FILED: NEW YORK COUNTY CLERK 02/11/2019 08:19 PM                                                                                                                                                               INDEX NO. 656141/2018
                 Case 1:19-cv-08366-VSB Document 2-1 Filed 09/10/19 Page
NYSCEF DOC. NO. 78                                                       8 of 21
                                                                     RECEIVED  NYSCEF: 02/11/2019




                       47.                Shlakman                   and     Moretti              represcñted                    to    Tara         Jewels           that     they        were          complying                 with


                                                                                                                                                                                                Jewels'
        these       requirements                   and         represented                 that        they         no     longer           possessed               any      of     Tara                            intellectual



        property,              confidential                information,                    or     trade         secrets.              Another             blatant           falsehood              by     Shlakman                 and



         Moretti.


                         48.              Shlakman                   and      Moretti              have             admitted            that        the      intellectual                 property,             confidential



         information               and         trade       secrets           belong           to Tara               Jewels.


                         49.              Likewise,                 Shlakman                and        Moretti             both         represented                  to     Tara     Jewels             that        they      would


                                                                                     Jewels'
         not     share         or disclose             any          of     Tara                         proprietary,                   confidential,                    or protected              information.


                         50.              Shlakman                  affirmatively                  represented                    to Tara           Jewels           in an email                on August               29,       2018


                                                                                                                                      Jewels'
         that     he would           do         everything                 he could             to protect                Tara                           interest          during         his     transition               from     the



         company               as well          as after.


                         51.              Moretti           and          Shlakman,                in    connection                    with         the     exist        process,           both        verbally             assured


                                                                                                                                                            Jewels'
         Tara       Jewels         that         they     had          not     and        would           not        jeopardize                Tara                           business             or try        to take           Tara


         Jewels'                                            Jewels'
                         brands           to Tara                                 retailers            Helzberg                and      Blue        Nile.


                         52.              While          all        these     false         statements                    were        being         made           by      them      to     Tara        Jewels,             Moretti



         and      Shlakman                were         conspiring                  and        covertly               setting           up     to     work           with      Goldstar              and        to     steal       Tara


         Jewels'
                         accounts               with       Helzberg                and      Blue         Nile         and        to pilfer          the      product          and      other           confidential                data


         of     Tara     Jewels           in     order         to    consummate                    their        heist.


                         53.              Shlakman                   and     Moretti             officially               terminated                their      relationships                    with      Tara         Jewels            in



         September,               2018,          and       both          began        working                 for        Goldstar.


                                                                                                                                                                                                                            Jewels'
                         54.                                    to their           representations,                        Shlakman                and       Moretti          kept        copies         of Tara
                                          Contrary


        jewelry          designs,              CAD         files,        pricing           schemes,                 and     samples,               which       they         provided              to Michael                Lerche,


         the     President           of        Goldstar,             for     use      in    connection                    with        Goldstar's              business.




                                                                                                                           8

                                                                                                                    8 of 21
FILED: NEW YORK COUNTY CLERK 02/11/2019 08:19 PM                                                                                                                                                                 INDEX NO. 656141/2018
                 Case 1:19-cv-08366-VSB Document 2-1 Filed 09/10/19 Page
NYSCEF DOC. NO. 78                                                       9 of 21
                                                                     RECEIVED  NYSCEF: 02/11/2019




                                                                                                                      design"
                      55.                  CAD             files       are     "computer                  aided                         files          that      contain              confidential,                  proprietary


         and      trade      secret           information                     and        are     used       to      design,          create,              modify          and         produce               wax        models          of



        jewelry           designs.            They            take       hundreds                or thousands                 of     hours           to     create        and         are        used       to    facilitate          the


         quick      reproduction                     and           modification                  of jewelry            designs             for       reproduction.


                      56.                  Through                 a public          announcement                      by         Goldstar,               Tara       Jewels            shockingly                   learned          that


         Shlakman               had         joined             Goldstar,                 contrary            to      the      representations                          that      he         was          starting        his        own



         company             for      high-end               jewelry.


                                                                                                                                                                   Jewels'
                      57.                  After       the          departure             of     Shlakman              and        Moretti,             Tara                            head         of production                    was


        persuaded               to     leave          the          company               to     join       Goldstar,              as well              as     more            than         25     highly            experienced


         workers.


                      58.                  Shortly             after         the    departures                 of    Shlakman                 and           Moretti,            MLL              and      Zac       Posen           took


         steps      to try      to end             their       respective                relationships                with          Tara         Jewels.


                      59.                  On or about                   August                27,     2018,        MLL           contacted                 Tara        Jewels             about          the     departure            of


         Shlakman               and        Moretti             in      order        to    remind            Tara           Jewels          that        "MLL             expects              [Tara          Jewels]            to   find


                                                                                                                                                          time."
        reasonably              acceptable                   replacements                      in a reasonable                    period          of


                      60.                  Thereafter,                  Tara         Jewels               advised           MLL            of        the       replacemêñts                        for      Shlakman                 and


        Moretti           and        the     plan           moving             forward               in   order       to      see-mlessly                   transition               the        business            relationship


        between           MLL              and      Tara           Jewels.


                      61.                  MLL         never            objected               to the       replacements                   proposed                by     Tara             Jewels          or advised               Tara


        Jewels        that      the        replacements                      were        not         acceptable.


                      62.                  MLL         never           provided                Tara       Jewels           with      a notice               of breach                of paragraph                   10(c)       of the


        June       5, 2018            License              Agreement                 relating             to the       departure                of        Shlakman               and         Moretti.




                                                                                                                       9

                                                                                                                    9 of 21
FILED: NEW YORK COUNTY CLERK 02/11/2019 08:19 PM                                                                                                                                                              INDEX NO. 656141/2018
                Case 1:19-cv-08366-VSB Document 2-1 Filed 09/10/19 Page
NYSCEF DOC. NO. 78                                                      10 of 21
                                                                    RECEIVED   NYSCEF: 02/11/2019




                        63.                 On October                   31,     2018,          MLL            contacted              Tara           Jewels           and       attempted              to        terminate            the



         June      5,     2018             License              Agreement,                 which               grants         to     Tara            Jewels           the       exclusive              right         to     use       the



         trademark              MONIQUE                         LHUILLIER                      in    connection                 with        the            design,       manufacture                    and        sale      of     fine



                          within            the      United             States        to brick            and     mortar            and         e-commerce                    retail         stores      operated                under
        jewelry


         the    Helzberg                 Diamonds                brand.


                        64.                 MLL           never          sent         another            notice         terminating                    or     attempting                to     terminate              any         other



         license        agreements                   with         Tara         Jewels.


                        65.                 Similarly,              on     November                      9, 2018,            Zac      Posen                contacted            Tara          Jewels          attempting                  to


         terminate            its        licensing          agreemeñt                  with         Tara        Jewels         on      extremely                    suspect        grounds.


                        66.                 Shlakman                and        Moretti              conspired             with         Lerche,                Goldstar            and         MLL           to     cause          MLL


         and    Zac       Posen            to break             their      licensing            agreements                   with        Tara          Jewels          and      to enter         into        new          licensing


         agreements                 with       Goldstar,                which          was      done           simultaneous                     with         the      license          terminations.


                        67.                 Likewise,              Helzberg               attempted               to     terminate                   its     manufacture                 and         supply          agreement


         with      Tara       Jewels              and      entered             into     a new            licensing            agreement                     with      Goldstar.


                        68.                 Shlakman,                   Moretti,              Lerche,             MLL              and          Goldstar                have           orchestrated                  this         swift


                                                        Jewels'
         conversion                 of     Tara                            long        term          business            and         accounts                 only      because               they      had         all     of     Tara


         Jewels'
                          confidential                    and     proprietary                 data       which          they        misused                 to improperly                 and        unlawfully                  obtain


         this   business                 essentially              overnight              compared                 to the           years        of         work       it took          Tara     Jewels             to establish


         such      a business                and        relationships.


                        69.                 On       or     about          November                      13,      2018,            Tara         Jewels               discovered                that      Shlakman                   and


                                                                                                                                                                   Jewels'
         Moretti          had        provided               Lerche             and      Goldstar               with      copies            of     Tara                            confidential                    information,


         including            proprietary                  jewelry             designs,             by    email         dated         November                      7, 2018.




                                                                                                                        10
                                                                                                                10 of 21
FILED: NEW YORK COUNTY CLERK 02/11/2019 08:19 PM                                                                                                                                                                  INDEX NO. 656141/2018
                Case 1:19-cv-08366-VSB Document 2-1 Filed 09/10/19 Page
NYSCEF DOC. NO. 78                                                      11 of 21
                                                                    RECEIVED   NYSCEF: 02/11/2019




                          70.               Despite             Shlakman's                 and         Moretti's               representations                         to     Tara           Jewels,             Shlakman                  had


         retained            confidential                 and      proprietary               information                      of    Tara       Jewels.


                          71.             In the          November                 7, 2018             email,           Shlakman                   provided              Lerche              and         Moretti          with           Tara


         Jewels'
                             confidential                  and       proprietary                  information                       that       he      obtained                    during               the      course             of     his



         relationship               with        Tara           Jewels         by     sending,               among              other          information,                    recaps              and         CADS           for     all     of


         the     pieces          that       Tara      Jewels             launched            in       the     Helzberg                Monique                Lhuillier                  collection,                together              with


         some          new       products             that       were        designed             by        Tara        Jewels             in August              of        2018.


                          72.             The        documents                  sent       by      Shlakman                    to    Lerche           and         Moretti                disclose              the     design,             the


                                                                                                                                                   Jewels'
         diamond                quality         and       color,         and        gold        weight             of     the        Tara                           jewelry                  designs,             which            allows


                      Jewels'
         Tara                           competitor               to determine                   the     cost       of manufacturing                           and           the     profit         margin             that     it needs


                                                                                Jewels'
         to be able             to compete                with       Tara                          product.              The         detailed          high         quality              images               allows         Goldstar


         to    copy       the      designs           into        a master           model,             that       can        be then           reproduced                    into        a number                of pieces.


                          73.             The        information                   taken         and        used         by        Defendants                was            stored           by        Tara      Jewels             on     the



         company                server,       encrypted                 by    a firewall               and        password.


                                                                                                                                                                                                               Jewels'
                          74.             The       information                 shared                   Shlakman                    allows         Goldstar                 to copy              Tara                         designs
                                                                                                  by


         very         quickly           because           it does         not      need         to obtain               the        weight          of gold,            diamonds                   and         other      intricacies


         of     the     design           process.            The        CADs           can       be     used        to        avoid          hundreds              or thousands                         of     hours         of     work.


         Goldstar             is also         able        to     then        smoothly              and         quickly              transition              the        sale        of    brands               (Zac       Posen             and


         Monique                Lhuiller)            to      retailers          (Helzberg                   and     Blue             Nile)         from           Tara            Jewels           without             the         normal



         efforts,         processes,               delays,           costs,         and      work             associated                with         fair     competition                         in     the     market             place,


         and      between               competitors.


                         75.              The      information                  taken        and        transferred                  to Goldstar              was            developed                  through           a detailed


         process           involving               market           research               and         understanding                         the     wants          and            needs           of     each         brand.            The




                                                                                                                        11
                                                                                                               11 of 21
FILED: NEW YORK COUNTY CLERK 02/11/2019 08:19 PM                                                                                                                                                         INDEX NO. 656141/2018
                Case 1:19-cv-08366-VSB Document 2-1 Filed 09/10/19 Page
NYSCEF DOC. NO. 78                                                      12 of 21
                                                                    RECEIVED   NYSCEF: 02/11/2019




        process           is     continuous                 and         Tara          Jewels               evolved               with          Monique                   Lhuillier            over            a      five-year



        development                process,             costing         millions              of       dollars        in resources.


                       76.              The      specific            designs          and         information                   that     Shlakman               sent          to Lerche            and        Moretti          was



        developed               over         a three          year      period              by     Tara          Jewels               and      again          costing            substantial               resources              to



        develop.


                       77.              Shlakman                 and    Moretti             have           shared              more         confidential                 and      proprietary                 information


                                                                                                                      Jewels'
        and    trade         secrets         with       Goldstar            and       Lerche,              Tara                              discovery              only        being       part      of      it.


                       78.              On      November                 26,        2018,           Tara         Jewels               sent     cease          and         desist         letters         to       Shlakman,

                                                                                                                                                    Jewels'
        Moretti,          and      Lerche             demanding                that         they        return           all     of     Tara                          proprietary                  and        confidential


                                                                                                                                                     Defendants'
        information,              provide             a full      accounting                 of     such         information                   in                                  possession                 and      control,

                                                                                                           Jewels'
        disclose          any     sales         or    sales       attempts             of    Tara                               products,             and      provide             all     sales      data          related       to


        such       sales.


                                                                                                                                                                                           Jewels'
                       79.              In     reply,       Moretti            flatly            and       falsely             denied          using          any        of     Tara                           proprietary


        designs        or products.                  The       letter    is a blatant                   falsehood.


                       80.              Also         in response,              Shlakman,                   through              his     lawyer          submitted                an evasive              and         carefully


        crafted       letter      claiming              that      he,   in connection                        with        Goldstar,             had      not     created              any    models                or samples


                               Jewels'
        from       Tara                         proprietary              information.                      The       letter       is a blatant                falsehood.


                       81.              Goldstar           claimed             in     its    letter          that     it likewise               was       not       in        possession            or using             any      of


                   Jewels'
        Tara                           proprietary                designs           or       products,                except             for        certain          stud        earing            drawings              that      it



        mistakenly              sent     to its manufacturer.                         The         letter       is another               blatant         falsehood,               joining           those            of Moretti


        and    Shlakman.


                       82.              Defendants                continue            to try           and     conceal            the        confidential                and      proprietary                 information



        that      Shlakman              provided            to    Lerche            and       Goldstar.




                                                                                                                    12

                                                                                                             12 of 21
FILED: NEW YORK COUNTY CLERK 02/11/2019 08:19 PM                                                                                                                                                    INDEX NO. 656141/2018
                Case 1:19-cv-08366-VSB Document 2-1 Filed 09/10/19 Page
NYSCEF DOC. NO. 78                                                      13 of 21
                                                                    RECEIVED   NYSCEF: 02/11/2019




                         83.             Tara      Jewels          has      suffered         and        will       continue                to suffer             irreparable            harm,        with        the    loss



        of       its   confidential               and       proprietary              information,                  that          Defendants                  can      continue           to     use        to    convert


                                                                                                                                                             Jewels'
        business            from         Tara       Jewels,           and     destroy             and      interfere                with          Tara                         business             and     customer



        relations           as for        which         there        is no    adequate             remedy                at law.


                                                            AS       AND       FOR           A FIRST                    CAUSE                   OF    ACTION


                                                     Common                  Law          Misappropriation                                 of     Trade           Secrets
                                                                                     Against              All      Defendants



                         84.             Tara      Jewels          repeats          and    re-alleges              the          allegations              contained             in the     above           paragraphs



        as if set         forth       fully       herein.


                         85.             The       rights        and      interests          of     Tara          Jewels             in     its      trade        secret       jewelry             designs,            CAD


        files,         design           process,            financial          information,                     pricing              structure,                preliminary               design             drawings,


        product           development                   files,      and      customer             files         constitute                trade       secrets         as defined              by     the        common


        law        of the       State      of New            York.


                                                                                                    Jewels'
                        86.              Defendants                have      taken        Tara                            trade       secrets            and      used      them        in connection                  with


        Goldstar's              business.


                         87.             Specifically,               Defendants               have          misappropriated,                             among            other     things,           confidential


        and        proprietary                information               concerning               certain          rings            identified               as    style     nos.:        R29469,                R29471,


        R26463,                R29446,             R29360,              R29445,             R29447,                   R29428,                   R29427,             R29616,             R29442,                 R29473,


        R29434,                 R29615,                 R29438,               R29619,                   R29436,                     R29617,                    R29215,              R29470,                     R29618,


        R29450,R29465,                          R29738,            R29462,             R30061,                 R29448,               R29429,                R30062,            R30063,              R29437,             and


        R29424.


                        88.              Tara      Jewels          owns       all    of the        rights,            titles,       and         interests          in and       to the        confidential              and



        proprietary               information               that     Defendants               misappropriated.




                                                                                                                 13
                                                                                                          13 of 21
FILED: NEW YORK COUNTY CLERK 02/11/2019 08:19 PM                                                                                                                                                             INDEX NO. 656141/2018
                Case 1:19-cv-08366-VSB Document 2-1 Filed 09/10/19 Page
NYSCEF DOC. NO. 78                                                      14 of 21
                                                                    RECEIVED   NYSCEF: 02/11/2019




                                                                                                                                                          Jewels'
                        89.             Defendants               use         and       continue                    to        use              Tara                            trade        secrets       in        the     design,


         development,                 and      sale      of    Goldstar's              jewelry.


                        90.             Such        trade       secrets            were         and          are    the           primary               assets          of    Tara      Jewels          and        have     actual


         and       potential         independent                economic               value            for        Tara            Jewels.


                        91.             Tara        Jewels           has          carefully               guarded                      its      trade           secret         information              and         has      taken


         reasonable             steps       to maintain               its    secrecy.


                        92.             Shlakman               had     knowledge                      that     Tara               Jewels              regarded           the    trade        secret      information                 as


                                                                                                             Jewels'
         trade       secrets         and    of    his    duty        to protect               Tara                                 interests,                 including           after       he left        the    company.


                        93.             Upon          information                  and        belief,              Defendants                         knowingly,                willfully,            and       maliciously


         misappropriated                    and       used      Tara         Jewels             trade          secrets                 in     order        to     enhance             Goldstar's             position         with


         licensors         MLL          and       Zac     Posen             and     retailers             Helzberg                      and        Blue         Nile.


                                                                             Jewels'
                        94.             The       use    of     Tara                             trade         secrets                 allows           Defendants                to transition               or attempt             to


         transition            the   licenses           for    Zac          Posen         and         Monique                     Lhuillier              to     Goldstar             and     for     Goldstar             to make


         sales       to Helzberg              and       Blue     Nile         of    Zac         Posen              and        Monique                   Lhuillier             designs.


                        95.             Upon          information                   and         belief,            Defendants                          have         made          or       will      make          substantial


         profits       and      gains       to which            they         are     not        entitled            in       law            or equity.


                        96.             Tara        Jewels        has         and      will           suffer            irreparable                     harm,           for    which          there      is no           adequate



         remedy          at law.


                                                                                                                                                                                                               Defendants'
                        97.             Tara        Jewels           has      and        will         continue                    to         suffer       dãmages               as     a result         of


         actions.


                                                        AS      AND           FOR           A SECOND                               CAUSE                  OF ACTION

                                                                 Breach                of       the      Duty                of    Loyalty                 Against
                                                                       Defendants                       Shlakman                             and       Moretti




                                                                                                                        14
                                                                                                             14 of 21
FILED: NEW YORK COUNTY CLERK 02/11/2019 08:19 PM                                                                                                                                                               INDEX NO. 656141/2018
                Case 1:19-cv-08366-VSB Document 2-1 Filed 09/10/19 Page
NYSCEF DOC. NO. 78                                                      15 of 21
                                                                    RECEIVED   NYSCEF: 02/11/2019




                          98.              Tara     Jewels                 repeats         and      re-alleges                 the     allegations                contained             in the       above          paragraphs


         as if    set forth            fully       herein.


                                                                                                                                                                  Jewels'
                          99.              Shlakman                   and         Moretti           conspired                     to   bring           Tara                           intellectual             property           and


                                                                                                     Jewels'
         other      confidential                  information                      to     Tara                               competitor,                Goldstar,              and       to     misappropriate                  Tara


        Jewels'
                          valuable              licensing              contracts              while            they          were       still       employed                at Tara           Jewels.


                          100.             The      foregoing                  conduct             of         Shlakman                 and       Moretti             constitutes              a breach         of     their      duty


        of    loyalty           to Tara           Jewels.


                          101.             As     a result,            Tara          Jewels          has         suffered              and/or          will      suffer         damages.


                                                               AS AND                    FOR         A THIRD                         CAUSE              OF ACTION

                                                                               Breach               of        Fiduciary                 Duty           Against
                                                                              Defendants                        Shlakman                     and        Moretti


                          102.             Tara     Jewels                 repeats         and      re-alleges                 the     allegations                contained             in the       above          paragraphs


        as if     set forth            fully       herein.


                          103.             A    fiduciary              relationship                 existed             between                 Plaintiff         and       Shlakman              and     Moretti,            which


        gave       rise     to a fiduciary                                   on     the     part         of    Shlakman                 and        Moretti            to Tara          Jewels.
                                                               duty


                          104.             Shlakman                  and       Moretti             had         an      obligation                 to    act     in    the      best      interest         of    Tara          Jewels


        and      to act         in    good        faith        in     any         matter          relating            to Tara           Jewels.


                          105.             Shlakman                  and      Moretti             advanced                   their     own          interests          to the       detriment             of Tara          Jewels.


                                                                                                                                                                     Jewels'
                          106.             Sh1akman                   and         Moretti            conspired                    to    bring           Tara                           trade         secrets         and        other


                                                                                        Jewels'                                                                                                                           Jewels'
        confidential                 information                    to Tara                               competitor,                  Goldstar,               and      to misappropriate                      Tara


        valuable            licensing             contracts                 while         they       were            still        employed              at Tara          Jewels.


                          107.             Likewise,                 upon            information                     and          belief,           Shlakman                  and      Moretti           conspired              with


        Lerche            and        Goldstar             to    cause             MLL         and             Zac     Posen            to    terminate                their     licensing               agreements              with


        Tara      Jewels             and       to enter             into      new         licensing                 agreements                  with        Goldstar.




                                                                                                                             15
                                                                                                                    15 of 21
FILED: NEW YORK COUNTY CLERK 02/11/2019 08:19 PM                                                                                                                                            INDEX NO. 656141/2018
                Case 1:19-cv-08366-VSB Document 2-1 Filed 09/10/19 Page
NYSCEF DOC. NO. 78                                                      16 of 21
                                                                    RECEIVED   NYSCEF: 02/11/2019




                        108.            Shlakman              and       Moretti            improperly                 used       confidential                 and      proprietary             information


         that    was       stolen       from         Tara       Jewels        to pursue              opportunities                  with       and     for     Goldstar.


                        109.            The         foregoing              conduct            of     Shlakman                 and      Moretti              constitutes            a breach           of    their



         fiduciary          duties       to Tara            Jewels.


                        110.            As     a result,         Tara       Jewels            has    suffered           and/or         will        suffer      damages.


                                                       AS AND               FOR            A FOURTH                     CAUSE                OF      ACTION


                       Tortious              Interference                  with          Existing               and     Prospective                  Business             Relationships
                                                                                    Against               All     Defendants


                        111.            Tara        Jewels        repeats          and     re-alleges             the    allegations               contained             in the    above       paragraphs


         as if   set    forth        fully      herein.


                        112.            Upon         information              and         belief,         Shlakman              and        Moretti          conspired          with      Lerche,           MLL,


         Zac     Posen,         Goldstar             to     cause        MLL            and     Zac        Posen         to    terminate             their      licensing            agreements              with


         Tara     Jewels          and        to enter        into     new         licensing           agreements                with        Goldstar.


                        113.            Defendants                knew        of     the       license           agreements                between            Tara        Jewels        and     Zac        Posen


         and     MLL.


                        114.            Defendants               knew         of     the      agreements                between              Tara      Jewels            and   Helzberg            and      Blue


         Nile.


                        115.            Defendants                  were      aware            of     Plaintiff's              contractual              relationships                 and      prospective


         business          relationships               relating          to Zac          Posen,           Helzberg,            Blue         Nile     and       MLL.

                                                                                         Jewels'
                        116.            Defendants              used        Tara                          trade       secrets         and      confidential               information            in order         to


         cause       Zac       Posen,         MLL,          Helzberg              and      Blue       Nile        to break          the       contracts          and      business          relationships


         with    Tara       Jewels            and     attempt         to terminate                  the     license           agreements              based         on    improper            grounds.




                                                                                                                16
                                                                                                      16 of 21
FILED: NEW YORK COUNTY CLERK 02/11/2019 08:19 PM                                                                                                                                           INDEX NO. 656141/2018
                Case 1:19-cv-08366-VSB Document 2-1 Filed 09/10/19 Page
NYSCEF DOC. NO. 78                                                      17 of 21
                                                                    RECEIVED   NYSCEF: 02/11/2019




                                                                                   Defendants'
                     117.            As      a direct          result        of                                interference,                  MLL          and       Zac       Posen      terñiiñated             or


        attempted           to    termiñate            their       licensing              agreements                 with      Tara           Jewels         and       Helzberg            and      BlueNile


        terminated           their        relationships               with        Tara     Jewels.


                     118.            The      foregoing             conduct              of Defendants                 constitutes                tortious          interference             with     existing


        and     prospective               business        relationships.


                     119.            As      a result,         Tara      Jewels           has     suffered            and      will         continue          to     suffer      damages.


                                                        AS AND                FOR          A FIFTH                  CAUSE                OF       ACTION


                                                                    Common                  Law         Unfair              Competition
                                                                                   Against            All      Defendants


                     120.            Tara      Jewels          repeats            and    re-alleges            the     allegations                contained            in the      above        paragraphs


        as if set forth           fully      herein.


                                     Defendants'
                     121.                                       activities              above,                               but      not        limited       to     Shinkman            and       Moretti's
                                                                                                    including

                                                                                                                                    Defendants'
        breaches        of       their      duties        of     loyalty           and      fiduciary               duties,                                        tortious        interference            with


                                                                                                                     Defendants'
        existing      and        prospective             business            relationships,                 and                                    misappropriation                    of trade        secrets,


        constitute       unfair           competition              in    violation            of the         common                law      of     the     state     of New          York.


                     122.            Defendants                conspired            with         each       other      in order           to wrongfully                 transition           the    Monique


        Lhuillier      and        Zac       Posen        licenses            to    Goldstar         and        caused          Plaintiff             significant              damages.


                     123.            As     a result,          Tara      Jewels           has     suffered            and      will       continue            to suffer          damages.


                                                       AS AND                 FOR         A SIXTH                   CAUSE             OF          ACTION


                                                                         Fraud             and      Misrepresentation
                                              Against            Defendants                     Shlakm*                     Brahma,                and       Moretti


                     124.            Tara      Jewels          repeats            and    re-alleges           the     allegations                 contained            in the     above        paragraphs


        as if   set forth         fully      herein.




                                                                                                            17

                                                                                                    17 of 21
FILED: NEW YORK COUNTY CLERK 02/11/2019 08:19 PM                                                                                                                                                              INDEX NO. 656141/2018
                Case 1:19-cv-08366-VSB Document 2-1 Filed 09/10/19 Page
NYSCEF DOC. NO. 78                                                      18 of 21
                                                                    RECEIVED   NYSCEF: 02/11/2019




                        125.            On August                 29,      2018,            Shlakman                  on      behalf           of    himself               and        Brahma,             represented              to


                                                                                                                                                      Jewels'
        Tara      Jewels         that         he would         do everything                        he can       to protect             Tara                                interest           during         his    transition



        from      the        company             as well          as after.


                        126.            On       several             occasions                 in      August              and      September                        2018,            Shlakman                and       Moretti


                                                                                                         Jewels'
        represented              that         they        returned             all     of     Tara                            confidential                   and           proprietary               information                 and



        Shlakman               was      going         to open            his         own      business            focusing              on      high        end        jewelry.


                        127.            On       September                  7,       2018,           Moretti          represented                    that            she      did      not       have         any       of      Tara


        Jewels'
                         property.


                        128.            Shlakman               and        Moretti's                 representations                  were           false            when        made.



                        129.            Shlakman               and        Moretti's                 representations                    were          made             with       the        intent       to    induce           Tara


        Jewels          to    rely      on     it and        trust       that         Shlakman             was          not      conspiring                     to    steal         trade       secrets,            customers,


        opportunities,                 or accounts                from           Tara        Jewels.


                        130.            Tara         Jewels          relied          on     Shlakman's                  representations.


                        131.            Tara         Jewels          operated               as though           its business                  was         not        being       stolen         by      Defendants               and


        that   it could              operate         in    good         faith,        in the         normal           course           with         its    clients,            customers,                and        partners.


                        132.            As      a result,         Tara           Jewels         has      suffered             and       will        continue                 to suffer           damages.


                                                          AS AND               FOR           A SEVENTH                         CAUSE                 OF          ACTION


                                                                                              Breach             of     Contract

                                                                                        Against            Defendant                    MLL

                        133.            Tara         Jewels       repeats             and      re-alleges             the      allegations                 contained                  in the      above         paragraphs


        as if set        forth        fully      herein.


                        134.            Tara          Jewels            and          MLL            entered           into       various                  contracts                 relating         to       Tara       Jewels


        exclusive            right      to use         the    trademark                    Monique             Lhuillier            in connection                       with         the     design,          manufacture




                                                                                                                   18
                                                                                                           18 of 21
FILED: NEW YORK COUNTY CLERK 02/11/2019 08:19 PM                                                                                                                                                      INDEX NO. 656141/2018
                Case 1:19-cv-08366-VSB Document 2-1 Filed 09/10/19 Page
NYSCEF DOC. NO. 78                                                      19 of 21
                                                                    RECEIVED   NYSCEF: 02/11/2019




        and      sale     of    fine      jewelry           and        certain             other         goods          through             various         distribution               channels,              including


        BlueNile.com                    and     Helzberg               Diamonds.


                        135.            MLL         breached             the     agreements                         between           the     parties.


                        136.            MLL         improperly                 terminated                     the     June         5, 2018        License           Agreement.



                        137.            As      a result,      Tara         Jewels                has      been         damaged.



                                                     AS AND                FOR              AN EIGHTH                          CAUSE               OF       ACTION


                                                        Breach            of     Duty              of     Good             Faith       and        Fair       Dealing
                                                                                      Against                 Defendant                 MLL


                        138.            Tara      Jewels          repeats            and         re-alleges             the     allegations              contained               in the       above      paragraphs



         as if      set forth         fully     herein.


                        139.            MLL         had      a duty             of         good          faith        and      fair      dealing           under           its     agreements             with         Tara



        Jewels.


                        140.            MLL         has     breached                 its    duty         of      good        faith     and      fair      dealing           to Tara           Jewels.


                        141.            The      actions          of    MLL            resulted               in harm           to Tara         Jewels.


                                                                                       PRAYER                       FOR        RELIEF


                        WHEREFORE,                          Plaintiff                 respectfully                      demands               judgment                in         its    favor           and      against


         Defendants                 as follows:



                        (a)             Granting            a temporary                     and         preliminary                  injunction            and      permanently                  restraining              and



         enjoining            the     Defendants,             their        officers,               agents,            employees               and        attorneys,              and    all    those      persons          or


         entities       in     active         concert       or participation                        with            them,      from:



                                        (i)             manufacturing,                           importing,                 advertising,               marketing,                 promoting,              supplying,


                                        distributing,              offering                for      sale         or     selling         any       products            which            are     derived          from       or



                                        substantially              similar             to Plaintiff's                   jewelry             designs        or trade              secrets;




                                                                                                                      19
                                                                                                              19 of 21
FILED: NEW YORK COUNTY CLERK 02/11/2019 08:19 PM                                                                                                                                                       INDEX NO. 656141/2018
                Case 1:19-cv-08366-VSB Document 2-1 Filed 09/10/19 Page
NYSCEF DOC. NO. 78                                                      20 of 21
                                                                    RECEIVED   NYSCEF: 02/11/2019




                                          (ii)              selling            any        Zac          Posen          or      Monique             Lhuillier             branded              jewelry           from         the


                                          product             line      of     Tara        Jewels            to Helzberg              or Blue             Nile;      and


                                                                                                        Jewels'
                                          (iii)          using              any      of        Tara                        trade      secrets,            designs,          customer              information,                 or


                                          other        confidential                  information                    to sell     to former            or current             customers               of Tara          Jewels


                                                                                                                                   Jewels'
                                          and       enter       into         relationships                   with      Tara                         current          or former              Licensees;


                                                                 that        Defendants                  account            to Plaintiff            for     all    gains,        profits,         and       advañtages
                      (b)                 Directing

                                        Defendants'
         derived         from                                        wrongful                  acts;



                      (c)                 Requiring                  that         Defendants                   return          and        deliver           to      Plaintiff               all        of    Plaintiff's



        proprietary                or     confidential                 information                     and     any      documents,                designs,            or products                 derived        from         or



         substantially                  similar        to Plaintiff's                 proprietary                   jewelry         designs;


                      (d)                 On the         First          Cause             of    Action,             damages          in    an amount                 to be       determined                 at trial,       but


                                                                                                                                                                                                   attorneys'
        not    less    than         $10,000,000.00                           plus     consequential                     and     incidental               damages            along      with                                fees


        and    costs;


                      (e)                 On the            Second             Cause             of    Action,             damages           in     an     amount           to    be    determined                  at trial,


        but    not    less         than           $10,000,000.00                      plus        consequential,                   punitive           and         incidental           damages              along       with


        fees    and      costs;



                      (f)                 On the         Third           Cause             of    Action,            damages           in an amount                   to be determined                       at trial,       but


        not    less         than         $10,000,000.00                        plus            consequential,                  punitive             and       incidental             damages                along       with


        attorneys'
                              fees         and       costs;


                      (g)                 On the         Fourth              Cause             of Action,            damages           in an amount                   to be determined                      at trial,       but


        not    less         than         $10,000,000.00                        plus            consequential,                  punitive             and       incidental             damages                along       with


        attorneys'
                              fees         and       costs;




                                                                                                                      20

                                                                                                               20 of 21
FILED: NEW YORK COUNTY CLERK 02/11/2019 08:19 PM                                                                                                                                         INDEX NO. 656141/2018
                Case 1:19-cv-08366-VSB Document 2-1 Filed 09/10/19 Page
NYSCEF DOC. NO. 78                                                      21 of 21
                                                                    RECEIVED   NYSCEF: 02/11/2019




                         (h)                 On the         Fifth       Cause        of     Action,         damages          in     an amount                 to be       determined          at trial,     but


         not      less         than      $10,000,000.00                       plus        consequential,              punitive             and         incidental           damages           along       with


         attorneys'
                                 fees        and      costs;



                         (i)                 On the         Sixth         Cause      of     Action,         damages           in    an amount                 to be determined                at trial,     but


         not      less         than      $10,000,000.00                       plus        consequentid                punitive             and         incidental           damages           along       with


         attorneys'
                                 fees        and      costs;



                         (j)                 On the         Seventh           Cause          of   Action,          damages           in    an     amount            to    be    determined            at trial,


         but   not       less         than      $10,000,000.00                     plus      consequential,               punitive           and        incidental             damages        along       with


         attorneys'
                                 fees        and      costs;



                         (k)                 On the        Eighth          Cause          of Action,          damages          in an amount                    to be determined               at trial,     but


         not      less         than      $10,000,000.00                       plus        consequential               punitive             and         incidental           damages           along       with


         attorneys'
                                 fees        and      costs;        and



                         (1)                 Granting            to   Plaintiff            such       other     and       further           relief        as    the       Court       deems       just      and


                                                                                                                                                       attorneys'
         proper,         including                 Plaintiff's            costs,     disbursements,                 and    reasonable                                       fees.


         Dated:          New           York,          New        York

                          February                 11,    2019




                                                                                                                                      ICK        PAPALIA,                  ESQUIRE
                                                                                                                       MICHAEL                      LAURICELLA,                       ESQUIRE
                                                                                                                       ARCHER                   &      GREINER,                P.C.
                                                                                                                       630         Third        Avenue,             7th    Floor
                                                                                                                       New          York,         NY          10017
                                                                                                                       Telephone:                     (212)     682-4940
                                                                                                                       Fax:          (212)        682-4942
                                                                                                                       Attorneys                for     Plaintiff




                                                                                                              21

                                                                                                        21 of 21
